NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10277

                Plaintiff-Appellee,             D.C. No.
                                                2:03-cr-00371-MCE-EFB-6
 v.

SHONDOR JANELL ARCENEAUX,                       MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Shondor Janell Arceneaux appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Contrary to Arceneaux’s argument, the district court did not abuse its



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion by denying Arceneaux’s motion.1 The court considered the nature and

circumstances of the armed robberies for which Arceneaux was convicted and his

lengthy criminal history, and reasonably concluded that a reduced sentence was not

appropriate in light of the danger Arceneaux posed to the community. See 18

U.S.C. § 3582(c)(1)(A) (reduction must be consistent with the Sentencing

Commission’s policy statements); U.S.S.G. § 1B1.13(2) (district court may grant

compassionate release only if “[t]he defendant is not a danger to the safety of any

other person or to the community”). The district court did not clearly err in finding

Arceneaux’s offense conduct and history indicated that he posed a continuing risk

of danger to the community. See United States v. Graf, 610 F.3d 1148, 1157 (9th

Cir. 2010) (“A finding is clearly erroneous if it is illogical, implausible, or without

support in the record.”).

      Arceneaux also contends that the district court erred by failing to hold a

hearing regarding his medical conditions before denying his motion. However, the

evidence of Arceneaux’s medical conditions was adequately presented in his

written motions and additional evidence would not have refuted the district court’s

conclusion that Arceneaux remained a danger to the public. Similarly,



1
  The denial of a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) is
reviewed for abuse of discretion. See United States v. Dunn, 728 F.3d 1151, 1155
(9th Cir. 2013). We accept, for purposes of this appeal, the parties’ assertion that
the abuse of discretion standard also applies to denials under 18 U.S.C.
§ 3582(c)(1)(A).

                                           2                                    20-10277
Arceneaux’s argument that his sentence was unfairly disparate was irrelevant to the

issue of the danger he posed to the public. Thus, we are unpersuaded by

Arceneaux’s argument that the district court erred by failing to justify the alleged

disparity.

      Finally, Arceneaux argues that, in light of the ongoing consequences of his

COVID-19 diagnosis and the alleged sentencing disparities with his co-defendants

and those sentenced in state court and under the First Step Act for the same crimes,

his sentence violates the Eighth Amendment. Even assuming Arceneaux can bring

this challenge under § 3582(c)(1)(A), he has not shown that his sentence is

“grossly disproportionate” to his crimes. See United States v. Harris, 154 F.3d
1082, 1084 (9th Cir. 1998).

      AFFIRMED.




                                          3                                    20-10277